EXHIBIT 10(iii).16

BALDOR ELECTRIC COMPANY

STOCK UNIT AGREEMENT

This Agreement is entered into as of «DATE» (the “Agreement Date”), by and
between BALDOR ELECTRIC COMPANY (the “Company”), and «OPTIONEE» (ID# «SS») (the
“Employee”). This Agreement is based upon non-qualified stock options originally
granted to the Employee on «ORIG DATE». Together they agree to the following.

WHEREAS, the Company established, and the shareholders of the Company approved,
the Baldor Electric Company 2006 Equity Incentive Plan (the “Plan”) pursuant to
which options, stock appreciation rights, restricted stock and Stock Units
covering an aggregate of 3,000,000 shares of the Stock of the Company may be
granted to employees of the Company and its subsidiaries;

WHEREAS, the Board of Directors of the Company, and the Administrator of the
Plan appointed by the Board of Directors, has determined that the interests of
the Company will be advanced by encouraging and enabling certain of its
employees to own shares of the common stock of the Company, and that Employee is
one of those employees;

NOW, THEREFORE, in consideration of services rendered and the mutual covenants
herein contained, the parties agree as follows:

Section 1. Definitions

As used in this Agreement, the following terms shall have the following
meanings:

 

A. “Award” means the award provided for in Section 2.

 

B. “Board of Directors” means the Board of Directors of the Company.

 

C. “Change in Control” means:

(i) The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;

(ii) The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 35% or more of the total voting
power of the stock of the Company;

(iii) A majority of the members of the Company’s board of directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code.

D. “Date of Award” means date granted by the Compensation Committee of the
Company’s Board of Directors.

 

1



--------------------------------------------------------------------------------

E. “Permanent Disability” means Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months.

F. “Retirement” means termination of employment with the Company and its
Subsidiaries after attaining the age of 65.

G. “Stock” means the common stock of the Company.

H. “Subsidiary” means any corporation, other than the Company, in an unbroken
chain of corporations beginning with the Company if, at the relevant date, each
of the corporations, other than the last corporation in the unbroken chain, owns
stock possessing fifty percent or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

Section 2. Award

Subject to the terms of this Agreement, the Company hereby awards to the
Employee «UNITS » Stock Units, effective as of the Date of Award. Each Stock
Unit represents the obligation of the Company to transfer one share of Stock to
Employee at the time provided in Section 5 of this Agreement, provided such
Stock Unit is vested at such time.

Section 3. Bookkeeping Account

The Company shall record the number of Stock Units granted hereunder to a
bookkeeping account for Employee (the “Stock Unit Account”). Employee’s Stock
Unit Account shall be debited by the number of Stock Units, if any, forfeited in
accordance with Section 4 and by the number of shares of Stock transferred to
Employee in accordance with Section 5 with respect to such Stock Units.
Employee’s Stock Unit Account also shall be adjusted from time to time for stock
dividends, stock splits and other such transactions in accordance with
Section 10.

Section 4. Vesting

Subject to the accelerated vesting provisions provided below, the Stock Units
shall vest on the «EXERVEST» (the “Vesting Date”), if Employee remains employed
by the Company through such date.

In the event Employee dies while employed, or terminates employment on account
of his Permanent Disability or Retirement, all of the Stock Units granted
pursuant to Section 2 shall be fully vested immediately. Stock Units also shall
be fully vested upon the occurrence of a Change in Control.

In the event of the termination of employment of Employee with the Company for
any other reason, all Stock Units that are not vested at the time of such
termination of employment normally shall be forfeited. The Company, in its sole
discretion, may consent to termination of employment and waive the forfeiture of
Stock Units on account of termination of employment; but such a waiver of
forfeiture shall neither accelerate nor defer the date on which shares are
transferred pursuant to this Agreement.

Section 5. Distribution of Shares

Subject to the provisions below, shares of Stock equal to the number of Stock
Units credited to the Stock Unit Account of Employee shall become distributable
on the scheduled Vesting Date prescribed above (regardless of whether the shares
vest earlier because of Retirement or waiver of the forfeiture).

Shares of Stock equal to the number of Stock Units credited to the Stock Unit
Account of Employee shall become distributable upon termination of the
employment of Employee on account of Permanent Disability.

 

2



--------------------------------------------------------------------------------

Shares of Stock equal to the number of Stock Units credited to the Stock Unit
Account of Employee also shall become distributable upon the occurrence of a
Change in Control.

Such shares shall be distributed as soon as administratively feasible after the
date prescribed above; but no later than the later of the end of the calendar
year in which the specified date occurs or the 15th day of the third calendar
month following such specified date.

At the time the shares of Stock are transferred to the Employee, the Company
shall make a lump sum cash payment to the Employee in the amount of $ «CASH ».
Such payment may be made by withholding the entire amount of such cash payment
from wages and remitting such amount to the appropriate taxing authorities on
behalf of the Employee.

Notwithstanding any other provision of this Agreement to the contrary, no shares
of Stock shall be transferred to the Employee prior to the earliest date on
which the Company’s federal income tax deduction for such payment is not
precluded by Section 162(m) of the Internal Revenue Code. In the event any
payment is delayed solely as a result of the preceding restriction, such payment
shall be made as soon as administratively feasible following the first date as
of which Section 162(m) of the Internal Revenue Code no longer precludes the
deduction by the Company of such payment.

Section 6. Shareholder Rights

The Employee shall not have any of the rights of a shareholder of the Company
with respect to Stock Units, such as the right to vote.

Section 7. Dividend Equivalents

Effective for record dates of dividends that occur after the Stock Units granted
pursuant to this Agreement become vested in accordance with Section 4, the
Company shall pay the Employee, as soon as practical after the Company pays a
cash dividend to shareholders of Stock, an amount in cash equal to the amount
per share of such cash dividend multiplied by the number of Stock Units credited
to the Stock Unit Account of the Employee as of the record date of such
dividend. The Company may withhold from such payment any applicable federal,
state or local income or payroll tax.

Section 8. Death Benefits

In the event of the death of The Employee, as soon as practical after the death
of the Employee, the Company shall transfer shares equal in number to the vested
Stock Units, if any, credited to the Employee’s Stock Unit Account to The
Employee’s Beneficiary or Beneficiaries.

The Employee may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated Beneficiary surviving at the death of a Participant, payment of
any death benefit of the Participant shall be made to the persons and in the
proportions which any death benefit under the Baldor Electric Company the
Employees’ Profit Sharing and Savings Plan is or would be payable.

Section 9. Units Non-Transferable

Stock Units awarded hereunder shall not be transferable by the Employee. Except
as may be required by the federal income tax withholding provisions of the Code
or by the tax laws of any State, the interests of the Employee and his
Beneficiaries under this Agreement are not subject to the claims of their
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt by the
Employee or a Beneficiary to sell, transfer, alienate, assign, pledge,
anticipate, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void.

 

3



--------------------------------------------------------------------------------

Section 10. Adjustment in Certain Events

If there is any change in the Stock by reason of stock dividends, split-ups,
mergers, consolidations, reorganizations, combinations or exchanges of shares or
the like, the number of Stock Units credited to the Employee’s Stock Unit
Account shall be adjusted appropriately so that the number of Stock Units
credited to the Employee’s Stock Unit Account after such an event shall equal
the number of shares of Stock a shareholder would own after such an event if the
shareholder, at the time such an event occurred, had owned shares of Stock equal
to the number of Stock Units credited to the Employee’s Stock Unit Account
immediately before such an event.

Section 11. Tax Withholding

The Company shall not be obligated to transfer any shares of Stock until the
Employee pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of The Employee with respect to such shares. The
Employee may elect to have such withholding satisfied by a reduction of the
number of shares otherwise transferable under this Agreement at such time, such
reduction to be calculated based on the closing market price of the Stock on the
day the Employee gives written notice of such election to the Company.

Section 12. Source of Payment

Shares of Stock transferable to the Employee, or his Beneficiary, under this
Agreement may be either Treasury shares, authorized but unissued shares, or any
combination of such stock. The Company shall have no duties to segregate or set
aside any assets to secure the Employee’s right to receive shares of Stock under
this Agreement. The Employee shall not have any rights with respect to transfer
of shares of Stock under this Agreement other than the unsecured right to
receive shares of Stock from the Company.

Section 13. Amendment

This Agreement may be amended by mutual consent of the parties hereto by written
agreement.

Section 14. Governing Law

This Agreement shall be construed and administered in accordance with the laws
of the State of Missouri.

 

BALDOR ELECTRIC COMPANY      ATTEST:

 

    

 

John A. McFarland      Ronald E. Tucker Chairman and CEO      President, CFO and
Secretary

 

    

 

Employee’s Signature      Employee’s Printed Name

 

4